 1   CRAIG L. JUDSON - 114926
     SHARON M. NAGLE – 179124
 2   Bold, Polisner, Maddow, Nelson & Judson
     A Professional Corporation
 3   2125 Oak Grove Road, Suite 210
     Walnut Creek, CA 94598
 4   (925) 933-7777 – Telephone
     (925) 933-7804 – Fax
 5   Email: snagle@bpmnj.com

 6   Attorneys for Defendant
     Rosa Junqueiro, Chief Executive
 7   Officer, Superior Court of California,
     County of San Joaquin
 8
 9                               UNITED STATES DISTRICT COURT

10                             EASTERN DISTRICT OF CALIFORNIA
11
                                                 )     Case No. 2:18-CV-02062-WBS-AC
12   EDWARD BOWDEN,                              )
                                                 )     ORDER GRANTING PERMISSION TO
13                         Plaintiff,            )     APPEAR BY TELEPHONE AT
                                                 )     HEARING ON MS. JUNQUEIRO’S
14   vs.                                         )     MOTION TO DISMISS
                                                 )
15   STATE OF CALIFORNIA, et al.                 )     Date: July 1, 2019
                                                 )     Time:. 1:30 p.m.
16                         Defendants.           )     Courtroom: 5
                                                 )
17

18          Good cause appearing therefor, counsel for Ms. Junqueiro’s request to appear by

19   telephone at the July 1, 2019 hearing on her motion to dismiss is hereby GRANTED.

20          The courtroom deputy shall email Ms. Junqueiro’s counsel, Sharon M. Nagle, at

21   snagle@bpmnj.com with instructions on how to participate in the telephone conference call.

22   Counsel shall immediately confirm receipt of said email.

23          IT IS SO ORDERED.

24          Dated: June 18, 2019

25
26

27
                                                  1
28                    [PROPOSED] ORDER GRANTING REQUEST TO APPEAR BY TELEPHONE
